, DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-3, 5-8 & 10 are pending and have been examined in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 & 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 3,905,392 to Gray.

A) As per Claim 1, Gray teaches a pressure relief valve (Gray: Figure 2, 5-6), comprising: 
a housing (Gray: Figure 5, Item 60) including a flange (Gray: Figure 5, Item 66 & 88 with aperture portion extending therebetween) and a plurality of receptacle members with openings therebetween (Gray: Figure 2, Item 62 has plurality of members extending down with holes 70 between); and 

wherein the flange of the housing comprises a plurality of apertures therethrough (Gray: Figure 5, Item 70 between 66 & 88).

B) As per Claim 2, Gray teaches that the flap comprises a flange and a tapered portion extending downwardly therefrom (Gray: Figure 5, item 64b with rest of 64 tapering downward best shown in Figure 2).

C) As per Claim 3, Gray teaches that the tapered portion of the flap rests against the receptacle members in the closed position (Gray: Figure 5, Item 64) to allow fluid flow through.

D) As per Claim 5, Gray teaches that the flange of the flap engages the flange of the housing when in the closed position (Gray: Figure 5, Item 64b engages Items 66 & flange portion between 66 & 88).

E) As per Claim 6, Gray teaches that the flange of the flap is spatially separated from the flange of the housing in the open position (Gray: best shown in Figure 4 but applicable to Figure 5 embodiment)


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 3,448,766 to Schule.

A) As per Claim 1, Schule teaches a pressure relief valve (Schule: Figure 1), comprising: 

a flap (Schule: Figure 1, Item 3) configured to be accepted by the housing and to contact the receptacle members in a closed position,
wherein the flap covers the openings and inhibits airflow through the openings in a closed position, and 
wherein the flap is biasable to allow airflow through the openings in an open position (Schule: Figure 2, Item 3 shown in solid lines in closed position and dotted lines Item 9 in open position),
wherein the flange of the housing comprises a plurality of apertures therethrough (Schule: Figure 1, top ring 5 of Item 2b is flange with plurality of holes through top ring).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of US Patent Number 3,473,561 to Svenson.

A) As per Claim 7, Gray teaches all the limitations except explicitly that the flap includes a plurality of troughs on an interior surface thereof.
However, Svenson teaches the flap includes a plurality of troughs on an interior surface thereof (Svenson: Figure 16, Item 253 & 254). 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Gray by adding troughs, as taught by Svenson, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Gray with these aforementioned teachings of Svenson with the motivation of help guide consistent flexing of the flap under pressure.

B) As per Claim 8, Gray in view of Svenson teaches that a distance between the troughs in the closed position is different than a distance between the troughs in the open position (Svenson: Figure 16, Item 253 & 254 collapse and move inward thereby being closer to each other).


Claims 7 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schule in view of GB1357249 to Waters.

A) As per Claim 7, Schule teaches all the limitations except explicitly that the flap includes a plurality of troughs on an interior surface thereof.
However, Waters teaches the flap includes a plurality of troughs on an interior surface thereof (Waters: best shown Item 10 in Figures 5 & 5a). 


B) As per Claim 10, Schule in view of Waters teaches that the flap covers the apertures and inhibits airflow through the apertures in the closed position, and the apertures are exposed in the open position (Schule: Figure 1, top ring 5 of Item 2b is flange with plurality of holes through top ring opened by pressure shown by dotted lines Item 9 in open position in Figure 2).

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1-3, 5-8 & 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive.
A) The Applicant asserts that Schule does not teach a flange, but instead a “mantle”. The Examiner respectfully disagrees. As cited by Applicant, according to Merriam-Webster.com, “flange” is defined as “a rib or rim for strength, for guiding, or for attachment to another object” (https://www.merriam-webster.com/dictionary/flange). In this case, as shown in Annotated Figure A, below, the cited portion of Schule certainly qualifies as a rim for strength, for guiding, and for attachment to another object. It extends up and over exactly as Applicant’s flange in Applicant’s Figure 4 with holes on sloped portion. Therefore all rejections are proper and have been maintained.


    PNG
    media_image1.png
    660
    547
    media_image1.png
    Greyscale

Figure A: Annotated Figure 1 of Schule

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762